Hill, J.
(After stating the foregoing facts.)
The petition in this case set ont an equitable cause of action, and was not subject to the demurrers. We are also of the opinion that the petition for intervention is not subject to the demurrer, and therefore that the court below did not err in overruling the demurrers to the petition and to the petition for intervention. The cases made by the petition and petition for intervention are substantially the same. The petition for intervention alleges facts with reference to the necessity for the appointment of a receiver, and it also prays for the appointment of a receiver. It is true that an intervenor must take the case as-he finds it; but it will be remembered that the original petition had a prayer for general relief in addition to the other prayers, and we are of the opinion that the petition for intervention and the consequent prayer for'receiver does not set up such a new cause of action as to render it subject to the demurrer on that account. The main purpose of the petition is to cancel the deed from the father to the daughter, on the ground that such conveyance is fraudulent as against creditors unprovided for. In Park v. Battey, 80 Ga. 353 (5 S. E. 492), it was held that a conveyance of realty and personalty from husband to wife, made in consideration of love and affection, together with an agreement to pay certain debts and maintain him during his life, is fraudulent as against creditors unprovided for, where he retains nothing with which to satisfy their demands, and the value of the property embraced in the conveyance being much more than the amount of preferred debt. In McKenzie v. Thomas, 118 Ga. 728 (2) (45 S. E. 610), it was held: “In an action to set aside as fraudulent an assignment or transfer of property alleged to have been made by an insolvent debtor in trust or for the benefit of one of his creditors, where a benefit was reserved to the debtor, the petition need not allege that the assignee or transferee had notice of the debtor’s insolvency at the time of the transfer.” In this connection see Conley v. Buck, 100 Ga. 187 (1, 2) (28 S. E. 97); Civil Code (1910), §§ 3224, 410$. By reference to the foregoing statement of facts it will be observed that the deed from T. H. Dwight to Mrs. Long conveying this property reserved substantial rights and benefits to the grantor. It will be remembered also that one of the allegations of the petition is that at the time of this transfer *192Dwight was insolvent. In Ernest v. Merrill, 107 Ga. 61 (32 S. E. 898), it was held: “A voluntary deed executed when the grantor is insolvent is void as against existing creditors. Such a deed is likewise void as to creditors, though the grantor be not insolvent at the time of making the deed, if his purpose in so doing is to hinder, delay, or defraud creditors; and this would be true whether the donee knew of the fraudulent intention or not.” See Powell v. Westmoreland, 60 Ga. 572; Beasley v. Smith, 144 Ga. 377 (3) (87 S. E. 293).
According to the allegations of the petition, Mrs. Long is in possession of the property, and the rental value of the same is $1200 per year, and $25 or $30 per month is sufficient for the support and maintenance of Dwight; and neither the plaintiff nor the intervenor has any way of realizing the money due on their judgments, unless it be realized from the rents and profits of the land in controversy. It is also alleged that these rents and profits are assets of T. H. Dwight, that Mrs. Long is receiving these rents and profits from the property to the detriment and injury of the plaintiffs, that none of the money received as such rents and profits is being paid on the judgments of the plaintiff and intervenor, and that in order for the plaintiffs to be protected it is necessary to appoint a receiver to take charge of the assets and apply the rents and profits thereof to the payment of the liens as described in the petition, which are of prior date to the conveyance of the property. In these circumstances and under the rulings of-this court we are of the opinion that the petition set out an equitable cause of action, and that the court below did not err in overruling the demurrers.
There is no merit in the contention that the petition and intervention are multifarious. It has been held often by this court that a bill is not multifarious because all of the defendants are not interested in all of the matters contained in the suit. It is sufficient if each party has an interest in some matter in the suit which is common to all, and that they are connected with the others; and all persons who are directly or consequentially interested in the event of the suit are properly made parties to a bill in equity, so as to prevent a multiplicity of suits by or against parties at once or successively affected by the orignial case. Blaisdell v. Bohr, 68 Ga. 56; East Atlanta Land Co. v. Mower, 138 Ga. 380 (3) (75 S. E. 418). Judgment affirmed.

All the Justices concur.